Case: 19-13484    Date Filed: 07/17/2020   Page: 1 of 3




                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13484
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:18-cr-00466-TPM-WC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RAYMOND JACQUES, III,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                  (July 17, 2020)

Before ROSENBAUM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:

      Raymond Jacques, III, appeals his sentence of 108 months’ imprisonment for

possession with intent to distribute methamphetamine and possession of a firearm in

furtherance of a drug-trafficking crime. See 21 U.S.C. § 841(a); 18 U.S.C. § 924(c).
              Case: 19-13484     Date Filed: 07/17/2020   Page: 2 of 3



The government has moved to dismiss the appeal based on the appeal waiver in

Jacques’s plea agreement.

      Jacques entered into a plea agreement with the government and agreed to

plead guilty to both counts in the indictment. The plea agreement included an appeal

waiver. Under this waiver, as relevant here, Jacques agreed to waive “any and all

rights conferred by 18 U.S.C. § 3742 to appeal the conviction or sentence,” except

that the waiver permitted Jacques to appeal on grounds of ineffective assistance of

counsel or prosecutorial misconduct. The plea agreement stated that Jacques’s

attorney advised Jacques of the rights he waived by pleading guilty. Jacques signed

the plea agreement.

       The magistrate judge conducting the plea colloquy asked Jacques if he had

read and discussed the plea agreement with his attorney and if Jacques understood

the terms of the agreement before he signed it. Jacques responded that he did. The

magistrate judge went through the appeal waiver with Jacques and specifically

confirmed that Jacques understood that he waived his right to appeal his sentence.

Additionally, the court confirmed Jacques knew the two exceptions to the waiver:

ineffective assistance of counsel or prosecutorial misconduct.

      We will enforce an appeal waiver that was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To prove that a waiver was made

                                         2
              Case: 19-13484     Date Filed: 07/17/2020    Page: 3 of 3



knowingly and voluntarily, the government must show that (1) the district court

specifically questioned the defendant about the waiver during the plea colloquy; or

(2) the record makes clear that the defendant otherwise understood the full

significance of the waiver. Bushert, 997 F.2d at 1351.

      We will enforce the appeal waiver in Jacques’s plea agreement. In response

to the government’s motion to dismiss, Jacques concedes that the district court

specifically questioned him about the waiver during the plea colloquy. Jacques

confirmed to the court that his lawyer discussed his agreement with him and that he

read and understood it. Jacques concedes that he voluntarily gave up his right to

appeal the sentence except as set forth in the plea agreement. Accordingly, the record

shows that the waiver was made knowingly and voluntarily. See Bushert, 997 F.2d

at 1351.

      No exceptions to the waiver apply. Jacques does not raise any arguments

related to ineffective assistance of counsel or prosecutorial misconduct.

      Because the appeal waiver is valid and no exception applies, it bars Jacques

from challenging the district court’s sentence. We therefore GRANT the

Government’s motion to dismiss this appeal.

      APPEAL DISMISSED.




                                          3